Case 1:19-cv-07291-AMD-RER Document 15 Filed 03/21/20 Page 1 of 2 PageID #: 112

                                    Law Offices of
                                   Michael Grinblat
                              817 Broadway, Fourth Floor
                                 New York, NY 10003
                                                                       Telephone: (347) 796-0712
                                                                        Facsimile: (212) 202-5130
                                                                   michael.grinblatesq@gmail.com

                                          March 21, 2020

 Magistrate Judge Ramon E. Reyes, Jr.
 United States District Court
 Eastern District of New York
 225 Cadman Plaza East, Courtroom N2E
 Brooklyn, NY 11201

 By ECF


 Re:    SEMYON GRINBLAT, individually and on behalf of all others similarly situated v.
        CORONA DONUTS AND GAS LLC, RN 9401 REALTY LLC, JOHN DOE 1-X, persons
        yet unknown, Limited Liability Companies, Partnerships, Corporations 1-X, entities yet
        unknown
        Case No.:    19-cv-7291-AMD-RER


 Dear Magistrate Judge Reyes:

         I represent the plaintiff in the above-captioned action. On March 21, 2020, the attorneys
 for the defendants filed the letter-motion [Doc. No. 14], in which they requested the Court to grant
 them an extension of time until May 11, 2020, to answer the plaintiff’s complaint. I respectfully
 request the Court to deny their request. The defendants were properly served with the summonses
 and complaints, through the New York Secretary of State, on January 14, 2020. Under the Federal
 Rules of Civil Procedure, they were required to answer, or otherwise move, by February 4, 2020.
 Under Laina v. United Cerebral Palsy of N.Y. City, Inc., 2012 U.S. Dist. LEXIS 1405, they were
 entitled to three extra days to plead, or otherwise respond, to the complaint. Consequently, the
 defendants were required to respond by February 7, 2020, but have failed to do so. Neither
 defendants, nor their attorneys, contacted me by that date. On February 11, 2020, I requested
 certificates of default on both defendants from the Clerk of Court, and they were issued on
 February 18, 2020. Instead of filing a motion for default judgment immediately after obtaining the
 certificates of default, I decided to wait for the defendants to answer, or to contact me. They did
 not. Consequently, I filed a Motion for Default Judgment against the Defendant, CORONA
 DONUTS AND GAS LLC, on March 7, 2020. A few days later, I was contacted by the attorneys
 for both defendants. They told me that they needed more time to respond to the complaint. I
 immediately agreed to voluntarily withdraw the motion for default judgment and to grant the
 defendant, CORONA DONUTS AND GAS LLC, until March 27, 2020, to answer the complaint.
Case 1:19-cv-07291-AMD-RER Document 15 Filed 03/21/20 Page 2 of 2 PageID #: 113
 SEMYON GRINBLAT, individually and on behalf of all others similarly situated v. CORONA
 DONUTS AND GAS LLC, RN 9401 REALTY LLC, JOHN DOE 1-X, persons yet unknown,
 Limited Liability Companies, Partnerships, Corporations 1-X, entities yet unknown
 Case No.: 19-cv-7291-AMD-RER
 March 21, 2020
 Page 2

         I also agreed to extend to the defendant, RN 9401 REALTY LLC, a courtesy extension of
 time until March 18, 2020. During a telephone discussion on March 18, 2020, I agreed to extend
 to the Defendant, RN 9401 REALTY LLC, one more week to answer the complaint, until March
 24, 2020. Yesterday, the attorney for the latter defendant, Ms. Jacqueline DiCrescio, wrote to me
 that time to answer “needs to be extended until we are able to operate business as usual”, i.e.
 indefinitely. Yesterday, I also received a request from the attorney for CORONA DONUTS AND
 GAS LLC, Ms. Lisia L. Leon, to extend the time to answer for additional 45 days.

          I respectfully request the Court to deny the defendants’ requests. Their demand to have
 three months to answer the complaint is unreasonable, especially so because under the Federal
 Rules of Civil Procedure the defendants are entitled to only three weeks. Their demand should be
 denied, because the defendants are seeking to unreasonably delay litigation and are using the
 COVID-19 outbreak as a pretext to do it. They had approximately six weeks to answer the
 complaint and failed to do that. The real reason for the delay is that the defendants want to neither
 remediate the numerous ADA violations, nor to compensate my client, nor to settle this case, nor
 to litigate it. Granting them an extension of time to answer would encourage them to delay the
 proceedings in this case.

        I thank the Court for its time and attention to this matter.



                                                               Very truly yours,




                                                               Michael Grinblat, Esq.



 CC: To all counsel of record via ECF.
